Citation Nr: 0639434	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  96-43 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for residuals of post-operative left shoulder scar.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
February 1978 to October 1978, and served on active duty from 
October 1950 to September 1954.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision of the RO that, in 
part, denied an increased (compensable) disability rating for 
service-connected post-operative scar of the left shoulder.  
The veteran timely appealed.

In a July 2005 decision the Board, in part, denied an 
increased (compensable) disability rating for service-
connected post-operative scar of the left shoulder. 

The veteran appealed the July 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an October 2006 Joint Motion for Remand, the parties moved 
to vacate that part of the Board decision-denying an 
increased rating for a post-operative left shoulder scar-and 
remand the case to the Board.  The Court granted the motion.  
Thereafter, the case was returned to the Board.

In December 2006, the undersigned granted the veteran's 
representative's motion to advance this appeal on the Board's 
docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2006).

In July 2005, the Board had also remanded the issues of an 
increased disability rating for a cervical spine disability, 
and a TDIU for additional development.  As those issues are 
still in development and have not been re-certified to the 
Board, they will not be addressed at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.



REMAND

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West,  11 Vet. 
App. 268, 271 (1998).   

In July 2003, the Board remanded this matter to arrange for 
the veteran to undergo VA examination to determine (1) the 
severity of the postoperative scar of the left shoulder, and 
(2) any other residuals of the in-service surgery to remove 
an exostosis from the left humerus.  Although a January 2004 
examination found evidence of arthritis, the etiology of the 
arthritis is unclear.  The examination report does not 
specifically identify what residuals, if any, are 
attributable to the original in-service surgery for removal 
of an exostosis of the left humerus, as previously requested.  
Under the circumstances, Stegall requires that this case be 
remanded for compliance with the prior remand.  

The Joint Motion found the July 2004 examination report to be 
deficient because it did not provide an opinion as to the 
etiology of the veteran's arthritis, or whether the veteran's 
arthritis or any additional left shoulder impairment could be 
attributable to the in-service operation.

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  The RO or AMC should schedule the 
veteran for a VA orthopedic examination, 
for evaluation of his service-connected 
residuals of post-operative left shoulder 
scar.  The entire claims file, to include 
a complete copy of this REMAND, must be 
made available to the examiner designated 
to examine the veteran, and the report of 
the examination or addendum should note 
review of the claims folder.  

The examiner should identify all current 
residuals of the original in-service 
surgery for removal of an exostosis of 
the left humerus, to include any post-
operative scars, muscle injury or damage, 
arthritis, and/or left shoulder 
impairment.  If, in addition to the post-
operative scar of the left shoulder, any 
residuals of the original in-service 
surgery are identified, the examiner 
should indicate whether each such 
residual or impairment constitutes a 
distinct disability capable of being 
separately evaluated.  

In providing the above-noted findings, 
the examiner should specifically indicate 
whether the veteran's left shoulder 
arthritis and/or rotator cuff injury are 
attributable to the original in-service 
surgery for removal of an exostosis of 
the left humerus.  To the extent 
possible, the examiner should distinguish 
the symptoms attributable to service-
connected residuals of post-operative 
left shoulder scar.  However, if it is 
not medically possible to do so, the 
examiner should clearly so state, 
indicating that the findings are with 
respect to the veteran's overall left 
shoulder impairment.
 
The examiner should provide a description 
of the post-operative scar of the left 
shoulder, to include the following:  the 
size of the scar(s) in square inches or 
square centimeters; whether any scar is 
superficial (not associated with 
underlying soft tissue damage); whether 
any scar is deep (associated with 
underlying soft tissue damage); whether 
any scar is unstable (with frequent loss 
of covering of skin over the scar); 
whether any scar is well-healed, painful, 
tender, adherent, and/or ulcerated; and 
whether any scar causes limited motion or 
other limitation of function of an 
affected bodily part.  If so, the 
examiner should describe in detail the 
limitation(s), and extent and severity 
thereof.  

If any scar does not cause limited motion 
or other limitation of function of an 
affected bodily part, the examiner should 
specifically so state. 

The examiner should also specify in 
degrees of range of motion of the 
veteran's left arm and shoulder, and 
should note whether there is any 
additional limitation of motion due to 
pain, weakened movement, excess 
fatigability, or incoordination.  

The examiner must also comment on any 
additional functional limitation during 
flare ups.  

These determinations should be expressed 
in terms of degrees of additional limited 
motion.

These specific findings are needed to 
rate the veteran's disability in 
accordance with the rating schedule and 
comply with the Joint Motion.  It is 
therefore important that the examiner 
furnish the requested information.

2.  If the veteran fails to report to any 
scheduled examination, the RO or AMC 
should obtain and associate with the 
record a copy of any notice to the 
veteran of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

3.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefits sought on appeal remain 
denied, the RO or AMC must furnish a 
supplemental statement of the case (SSOC) 
that includes citation to all additional 
legal authority considered, before the 
claims file is returned to the Board, if 
otherwise in order.

The veteran may furnish additional evidence and/or argument.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


